Exhibit EMPLOYMENT AGREEMENT THIS AGREEMENT is made October 10, 2007, by and between BioTime, Inc. (the "Company"), and Michael D. West ("Executive"). W I T N E S S E T H: WHEREAS, the Company desires to employ Executive, and Executive is willing to accept such employment, all on the terms and subject to the conditions hereinafter set forth; NOW, THEREFORE, in consideration of the terms and conditions hereinafter set forth, the parties hereto agree as follows: 1.Engagement (a) Position and Duties.The Company agrees to employ Executive in the position of Chief Executive Officer.Executive shall perform the duties and functions as are normally carried out by a Chief Executive Officer of a developer of pharmaceutical or medical products of a size comparable to the Company that has a class equity securities registered under Section 12 of the Securities Exchange Act of 1934, as amended, and as the Board of Directors of the Company (the "Board of Directors") shall from time to time reasonably determine.Without limiting the generality of the immediately preceding sentence, Executive shall expand the scope of the Company's research and development program into the field of human stem cell research to the extent that the Company has or obtains sufficient capital for such purpose, except to the extent that the Board of Directors determines that the Company should abandon, forego, or limitstem cell research and development.Executive shall devote his best efforts, skills and abilities, on a full-time basis, exclusively to the Company's business pursuant to, and in accordance with, reasonable business policies and procedures, as fixed from time to time by the Board of Directors of the Company.Executive covenants and agrees that he will faithfully adhere to and fulfill such policies as are established from time to time by the Board of Directors. (b)No Conflicting Obligations.Executive represents and warrants to the Company that he is under no obligations or commitments, whether contractual or otherwise, that are inconsistent with his obligations under this Agreement or that would prohibit him, contractually or otherwise, from performing his duties as Chief Executive Officer of the Company. (c)No Unauthorized Use of Third Party Intellectual Property.Executive represents and warrants that he will not use or disclose, in connection with his employment by the Company, any patents, trade secrets, confidential information, or other proprietary information or intellectual property as to which any other person has any right, title or interest, except to the extent that the Company holds a valid license or other written permission for such use from the owner(s) thereof.Executive represents and warrants to the Company that he has returned all property and confidential information belonging to any prior employer. 2.Compensation (a)Salary and Bonuses.During the term of this Agreement, the Company shall pay to the Executive: (i)Annual Salary.The Company shall pay Executive an annual salary of two hundred fifty thousand dollars ($250,000.00) the ("Annual Salary").Executives salary shall be paid in equal bi-monthly installments, consistent with the Companys regular salary payment practices.Executives salary may be adjusted from time-to-time by the Company without affecting this Agreement. (ii) Bonus.In addition to his Annual Salary, Executive shall be entitled to receive an annual bonus equal to the lesser of (A) sixty-five thousand dollars ($65,000.00) or (B) the sum of 65% of Consulting Fees and 6.5% of Grant Funds received by the Company during each fiscal year; provided that (x) the grant that is the source of the Grant Funds was obtained by the Company during the term of Executives employment by the Company, (y) the grant that is the source of the Grant Funds is not a renewal, extension, modification, or novation of a grant (or a new grant to fund the continuation of a study funded by a prior grant from the same source) obtained by the Company prior to Executives employment by the Company, and (z) the grant that is the source of the Grant Funds was not obtained by the Company substantially through the efforts of any consultant or independent contractor compensated by the Company for obtaining the grant.The bonus shall be paid on a monthly basis, subject to the Company's receipt of the funds from which the bonus it to be paid. (A)Grant Funds means money actually paid to the Company during a fiscal year as a research grant by any federal or state government agency or any not for profit non-government organization, and expressly excludes (1) license fees, (2) royalties, (3) Consulting Fees, (4) capital contributions to the Company or any subsidiary of the Company, or any joint venture of any kind (regardless of the legal entity through which the joint venture is conducted) to which the Company is a party, and (5) any other payments received by the Company by a business or commercial enterprise for research and development of products or technology pursuant to a contract or agreement for the commercial development of a product or technology. (B)Consulting Fees means money actually received by the Companyunder a contract that entitles the Company to receive a cash fee for providing scientific and technical advice to third parties concerning stem cells. (b)Expense Reimbursements.The Company shall reimburse Executive for reasonable travel and other business expenses incurred by Executive in the performance of his duties hereunder, subject to the Company's policies and procedures in effect from time to time, and provided that Executive submits supporting vouchers. 2 (c)Benefit Plans.Executive shall be eligible (to the extent he qualifies) to participate in any retirement, pension, life, health, accident and disability insurance, stock option plan or other similar employee benefit plans which may be adopted by the Company (or any other member of a consolidated group of which the Company is a part) for its executive officers or other employees. (d)Stock Options/SARs.The Company will grant Executive an option to purchase 1,500,000 of the Companys common shares (the AOption@) under the
